Case 20-18036 Doc126 Filed 05/25/21 Page 1of2

=)
(j 2 2 RETAIN

Thomas J. Catliota , U. S. BANKRUPTCY JUDGE Evidentiary Hrg: yw
Exhibits Filed: ¥ ay

 

PROCEKEDING MEMO — CHAPTER 13

. ns : Date: 05/25/2021 Time: 10:00
CASE: _20- 718036 flahmoud Musa Aputnava

ee

Gori Karson Kurland pepresenting Mahmoud Musa Abulhawa (Debtor)

acsaereet

__ R. Herr K F. Nix 3B. Tucci K. Smits
representing Fredrick Eric Nix Rebecca A. Herr (Trustee)

[93] Motion to Reconsider Order Denying Confirmation ~
of Chapter 13 Plan Without Leave to Amend Filed jae
by Mahmoud Musa Abulhawa (related document(s) 1 “
Proposed Order)

OVANT : Mahmoud Abulhawa BY S Kurland

[95] Amended Objection to Claim Number 10 In Re: Kapitus
Servicing, Inc. fda Colonial Funding Network, Inc. wn
in the Amount of $567427,93. Notice Served ~

on 4/5/2021 Filed by Mahmoud Musa Abulhawa (related {)
document(s} 1 Proposed Order) Ky Pswchan Fey Js va JZ
MOVANT : Mahmoud Abulhawa BY S Kurland <— paige Sut ° ’»

[96] Opposition on behalf of Rebecca A. Herr Filed bYew--— 000
Fredrick Eric Nix (related document(s) 1 Exhibit)

MOVANT : Rebecca Herr BY F Nix . wo «
ger! pe
-[97}] Trustee's Motion to Dismiss Case for other reasons ee ‘ eye
with Prejudice. Filed by Rebecca A. Herr. (Attachments: ~ wpe |

#si Proposed Order)
MOVANT : Rebecca Herr BY F Nix

{110] Motion to Dismiss Debtor's Objection to Claim
Number 10-1, Reservation of Rights, and Alternatively,
Motion to Extend the Time for Kapitus to File and
Supplement Its Response Filed by Strategic Funding SJ
Source, Inc. d/b/a Kapitus. {related document (s)s95
Amended Objection to Claim Number 10 In Re: Kapitus
Servicing, Inc. fda Colonial Funding Network, Inc.

in the Amount of $56742.93 filed by Debtor

Mahmoud Musa Abulhawa) (Smith, Paige) Modified on
5/5/2021. Text modified to reflect title of pleading.
(Arter, Laurie). Modified on 5/11/2021. Related
document added. (Arter, Laurie).

MOVANT : Strategic Funding Source, Inc. d/b/a Kapitus BY P Smith W Burgess K
Pavlova

20-18036: 1 of 2

 
Case 20-18036 Doci126 Filed 05/25/21 Page 2 of 2

[1422] Opposition Response on behalf of Mahmoud Musa Abulhawa
Filed by Sari Karson Kurland (related document (s)

97 Trustee's Motion to Dismiss Case filed by

Trustee Rebecca A. Herr).

MOVANT : Mahmoud Abulhawa BY S Kurland

[123] Opposition and Statement in Support of the Trustee!
s Opposition to Debtor's Motion to Reconsider

on behalf of Strategic Funding Source, Inc. d/b/a
Kapitus Filed by Paige Smith (related document(s)

93 Motion to Reconsider Order Denying Confirmation

of Chapter 13 Plan Without Leave to Amend filed

by Debtor Mahmoud Musa Abulhawa}. (Smith, Paige).
Modified on 5/19/2021. Additional related document

added; Text ennanced to add a descriptive title.

(Arter, Laurie).

MOVANT : Strategic Funding Source, Inc. @/b/a Kapitus BY P Smith W Burgess K
Pavlova

[124] Kapitus' Statement in Support of the Trustee'
s Motion to Dismiss with Prejudice Filed by Paige
Smith {related document(s) 97 Trustee's

Motion to Dismiss Case filed by Trustee Rebecca

A. Herr).

MOVANT : Strategic Funding Source, Inc. d/b/a Kapitus BY P Smith W Burgess K
Pavlova

DISPOSITIONS:
Plan: Confirmed Modified Hold Interlineation:$ Mos. Converted to Ch
Denied without/with leave to amend by: Conf: Dismissed

 

Continued to:

 

Other Matters: (List Paper No next to ruling)

Granted Sustained Denied
Overruled Withdrawn Under Adv.
Moot Consent Dismissed
O.T.d. Fee
DECISION:
i ]) Signed by Court [ ] Filed by Counsel
i |] To be prepared by:
[ } Movant's counsel {[ ] Court
[ ] Respondent's counsel [ ] Other

 

NOTES:

20-18036: 2 of 2

 
